BECKER, District Judge.
Petitioner, an inmate of the Medical Center for Federal Prisoners, Springfield, Missouri, has submitted a “Motion for Return of Property” together with an application to file said motion and proceed in forma pauperis. This motion will be treated as a petition for writ of habeas• corpus and petitioner will be granted leave to file the same in forma pauperis.
Petitioner’s grievance is summarized by the following excerpt from his “motion” :
“In 1962 your petitioner was issued a pass to the craft shop which was approved by the education dept. and Mr. Ferguson supervisor of the craft shop. Petitioner purchased with his own personal money, leather, gue, a lock, zippers, dyers needles, lace leather, linings for billfolds. Your petitioner applied for a renewal of his pass and was denied for reason unknown to him. All inquires your petitioner make concerning his personal property is systematically ignored.”
Petitioner seeks an order of this Court directing Dr. J. D. Harris to return his personal property.
The petition must be denied since it does not allege facts which, if true, would warrant the issuance of a writ of habeas corpus by this Court. While the courts have some powers to grant relief other than release from cus*919tody in habeas corpus proceedings, the courts have no power to supervise routine matters of prison administration and ■discipline. This principle has been reiterated many times by the federal ■courts; the latest summary of authorities may be found in an opinion of the United States Court of Appeals for the Eighth Circuit in a case involving this very petitioner. Harris v. Settle, 8 Cir., 322 F.2d 908 (1968).
For these reasons it is
Ordered that petitioner’s motion be, and it is hereby, treated as a petition for ■writ of habeas corpus. It is further
Ordered that petitioner be, and he is Rereby, granted leave to file said petition in forma pauperis. It is further
Ordered that the said petition be, and it is hereby, denied.